DETAILED ACTION
Application 16/609354, “LITHIUM SECONDARY BATTERY”, is the national stage entry of a PCT application filed on 3/26/18 and claims priority from a foreign application filed on 5/19/17. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 7/5/22.  

Response to Arguments
Applicant's arguments filed on 7/5/22 have been fully considered but are not persuasive.  Applicant’s arguments repeat some of the arguments previously presented in the 5/25/22 remark, which were responded to in the 6/30/22 Advisory Action, and further adds new arguments to rebut the counter-arguments presented by the Office in the Advisory Action.  

For simplicity of record, the Office’s response to arguments from the 6/30/22 Advisory Action is presented below first, then new response is presented for applicant’s new arguments. 

The following Response to Arguments was included in the 6/30/22 Advisory Action.
Applicant's arguments filed on 5/25/22 have been fully considered but are not persuasive.  Applicant presents the following arguments.
The Office supports a prima facie case of obviousness against claim 5 [now incorporated by amendment into claim 1; this is a copy of the Response to Arguments of the Advisory Action before the cancellation of claim 5]  by noting that Gaikwad teaches fiber bundles of around 100 μm diameter and finding that the 15 to 30 μm diameter requirement of claim 5 does not provide substantially different behavior or performance than that expected of the 100 μm diameter prior art fiber bundles.   However, a lithium secondary battery comprising fiber bundles wherein “a diameter of the fiber bundles is 15 μm to 30 μm” as in claim 5 [now incorporated into claim 1] provides a fabric form having a wide surface area during the metal plaiting and thus is expected to have an electron transfer improvement effect as a current collector, a feature not realized or appreciated by the cited reference.  Therefore, the prima facie case of obviousness is overcome.  Applicant relies on page 7 lines 1-3 of the instant application to support of the argument.  
In response, page 6 line 19 to page 7 line 3 of the instant application states, “A diameter of the fiber bundles may be 15 μm to 30 μm.  Specifically, it may be 15 μm to 25 μm and more specifically, 18 μm to 20 μm.  The fiber bundles according to an example embodiment constitute one unit in the structure in a fabric form, wherein as the sets of fiber yarns are more included in the unit volume, the structure may be formed to have higher density.  Particularly, when the fiber bundles have a diameter within the range, the structure in a fabric form has a wide surface area during the metal plating and thus is expected to have an electron transfer improvement effect as a current collector.”  [Emphasis added]
In consideration of the evidence provided by the quoted section of the specification, the argument is not found persuasive for at least the following reasons:  i) page 7 lines 1-3 states, “when the fiber bundles have a diameter within the range, the structure in a fabric form has a wide surface area during the metal plating and thus is expected to have an electron transfer improvement effect as a current collector”; however, it is unclear whether the “the range” mention refers to the 15 to 30 μm range, the 15 to 25 μm range, or the 18 to 20 μm range.  If the “the range” refers to the 18 to 20 μm range, then any evidence which could be gleamed from the citation is not commensurate in scope with the claimed invention.  ii)  The instant application is silent as to the behavior expected of 100 μm diameter fiber bundles and the quoted section of the instant application does not compare the claimed 15 to 30 μm diameter range to the 100 μm diameter value taught by the prior art.  If there are benefits such as wide surface area and improved effectiveness as a current collector associated with diameters as large as 30 μm, it is unclear why the same benefit would not be expected of 100 μm diameters, which is also of the μm scale.  Applicant notes that the Gaikwad bundles are 3X larger; however, it is unclear why 3X larger metallic fiber bundles would behave in a substantially different manner on the μm scale.  iii) the quoted section of the instant application does not characterize the improvement in electron transfer as a surprising or unexpected improvement.  To the contrary, the improvement is described as “expected” without clarification as to if this expectation is that of an ordinarily skilled artisan at the time of invention, or of the instant inventors own discovery.  Accordingly, any evidence that could be gleamed from page 7 lines 1-3 of the instant application is insufficient to outweigh the prima facie case of obviousness which finds that, as to claim 5, the difference between the prior art and the claimed invention is simply a recitation of relative dimensions, with the prior art device behaving in the same manner as the claimed device (MPEP 2144.04 IVA).  

Applicant further presents other reasonings and rationales in order to demonstrate why the claimed 15 to 30 μm diameter fiber bundles would perform substantially differently from the 100 μm diameter fiber bundles of Gaikwad at page 7 of the remarks.  Applicant specifically argues that because the cited references fail to recognize any significance in the diameter of the fiber bundles, effects that flow from the claimed diameters are necessarily substantial and unexpected.  
In response, applicant’s arguments are not found to contain any persuasive argument as to why a 30 μm metallic fiber bundle would behave substantially different from a 100 μm fiber bundle in the context of the claimed invention.  Applicant’s argument that because the cited references fail to recognize any significance in the diameter of the fiber bundles, the beneficial effects that flow from the claimed diameters are necessarily substantial and unexpected, is not found to be persuasive at least because the determination of “unexpected” results is taken relative to a person having ordinary skill in the art, who would be expected to have general knowledge in the art beyond the four corners of Gaikwad and Matsuyama.  Appropriate evidence is required to demonstrate that given results are unexpected (MPEP 716.01(c) I), and the arguments of counsel cannot take the place of evidence in the record (MPEP 716.01(c) II).

The following is the Office response to applicant’s new arguments, presented at pages 7-9 of the 7/5/22 remarks, which address the Advisory Action comments copied above.  
The Office finds that “the range” [underlined above] could refer to a 15 μm to 30 μm range, a 15 μm to 25 μm range, or a 18 μm to 20 μm range; therefore, it is not clear from the quoted section of applicant’s specification that the claimed range would provide the desirable wide surface area and electron transfer improvement.  However, applicant drafted the instant application and thus is in position to state that “the range” clearly refers to the 15 μm to 30 μm range.  
In response, this statement in the remarks is not a sworn affidavit and is not evidence of fact.  As described in MPEP 716.01(c), “arguments of counsel cannot take the place of evidence in the record”.

The Office notes that the instant application is silent as to a behavior expected from 100 μm bundles; however, based on applicant’s specification it is clear that 100 μm fiber bundles are outside of the range disclosed as desirable and would not exhibit the desired effects.  The Office has failed to provide adequate rebuttal by showing that the 100 μm bundles of Gaikwad would perform the same as the much smaller bundles of the instant application.  
In response, the Office has presented a prima facie case of obviousness including a finding that the claimed range is obvious over Gaikwad because 15 to 30 μm fiber bundles differ only in size from 100 μm fiber bundles of Gaikwad.  Both bundles are functional as flexible fabric current collectors (applicant’s published paragraph [0018]; Gaikwad paragraph [0013]), thus there is a prima facie presumption that the Gaikwad bundles perform the same or substantially the same as the claimed fiber bundles.  The Office is not required to prove equivalence, but instead may use technical reasoning to establish the prima facie case of obviousness, as was done in this case.
Once the prima facie case of obviousness has been presented, the burden shifts to applicant to establish that this difference is in fact substantial and nonobviousness by use of appropriate evidence (MPEP 2145; MPEP 716.02(b)).  Applicant attempts to overcome the prima facie case of obviousness by secondary considerations weighing against the prima facie case of obviousness by showing that the 15-30 μm bundles of the claimed invention are or behave substantially differently from the Gaikwad bundles.  Applicant’s only evidence of critical difference is taken from page 6 line 19 to page 7 line 3 of the instant application as quoted above.  However, this section is not definitive for reasons discussed above, and does not compare to the Gaikwad as the closest prior art using 100 μm bundles.  As described in MPEP 716.02(e), comparative evidence of nonobviousness “must compare the claimed invention with the closest prior art to be effective to rebut a prima facie case of obviousness”, thus the evidence of record fails to establish criticality of the claimed invention over the cited art.  Therefore, the burden remains on applicant to demonstrate that the 15-30 μm bundles are substantially different than the 100 μm bundles of Gaikwad. 

The Office notes that the quoted section (page 6 line 19 to page 7 line 3) of the instant application does not characterize the improvement of as “surprising” or “unexpected” and instead uses the term “expected”, and therefore finds the section insufficient to establish that the improvement is definitively an unexpected and surprising improvement.   However, applicant drafted the instant application and the inventors expected certain effects from the discovery.  Moreover, the Office has not shown that the prior art would expect the claimed diameters to achieve any effects.  
In response, counsel’s assertion as to the inventors interpretation of the word “expected” in the quoted section is not evidence of record (MPEP 716.01 II).  Therefore, the quoted section must be interpreted based on the wording used in drafting the patent application.  Based on the reading, a presumption that the improvement characterized as expected is i) only expected by the instant inventor, or ii) is actually indicia of unexpected results, is unsupported.

The Office has not provided a reason why a skilled artisan would make the fiber bundles smaller and therefore the prima facie case of obviousness is not properly established.  Applicant points out a PTAB board decision wherein a rejection was overcome because no reason leading to modification of dimension was presented.  
In response, firstly, the factual record of the PTAB decision referred to by applicant is different from that of the instant invention; therefore, the finding is not necessarily applicable and controlling for this application.  Secondly, to establish a prima facie case of obviousness, the Office is not required to give a reason that the 100 μm fiber bundles should be reduced in size to the 15 to 30 μm range.  Alternatively, a prima facie case of obviousness may be established by recognizing that differences exist between the prior art and a claimed invention, but explaining why those differences are not sufficient to establish nonobviousness.  As described in MPEP 2141 III, “The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The "mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.”  In this case, based on the totality of the record, the claimed 15-30 μm bundles of the claimed invention are obvious over the 100 μm bundles of Gaikwad because they are described as having substantially the same utility.  

The arguments against the finding of obviousness over a combination of Matsuyama (US 2012/0129047) and Gaikwad (US 2013/0280580) has not been found persuasive for reasons detailed above.  However, in order to further support the prima facie case of obviousness, Seok (KR 10-1526800), which expressly teaches 30 fiber bundles in a flexible collector, has been added to the body of the rejection.
  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuyama (US 2012/0129047), Gaikwad (US 2013/0280580) and Seok (KR 10-1526800).
Regarding claim 1, Matsuyama teaches a lithium secondary battery (Figure 1; paragraph [0040]) comprising an electrode (item 1 or 2), 
the electrode including: 
a current collector (item 1a or 2a) comprising a structure in a fabric form (see Figure 3) in which fibers of a fibrous mass are cross-woven (“woven fabric form”, paragraph [0042]), wherein:
each of the fibers of the fibrous mass are formed of fiber yarns (see Figures 3 and 4), 
the fiber yarns each include a polymer fiber and a metal layer surrounding the polymer fiber (“resin fibers covered with a metal film, paragraph [0008, 0033]; see also Figure 4); 
an active material layer (items 1b, 2b)  disposed on at least one surface of the current collector (see Figure 3),
the metal layer comprises a first metal layer comprising nickel, cobalt, iron or silver surrounding the polymer fiber (“the underlaying metal layer is a layer of metal selected from nickel, copper, palladium, tin and alloys of these metals”, paragraph [0021]), and a second metal layer comprising copper or aluminum surrounding the first metal layer (“the upper metal layer is a layer of metal selected from aluminum, titanium, gold and platinum”, paragraph [0022]).

Matsuyama does not appear to teach wherein the fibrous mass comprises fiber bundles which are cross-woven.  
In the battery art, Gaikwad teaches a current collecting structure wherein a nonwoven fabric is provided in the form of woven bundles of metal coated fibers (e.g. Figures 2A-2D).  Gaikwad further teaches that such a structure provides a flexible and stretchable advantage (paragraph [0007]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to modify fibrous mass in the form of cross-woven fiber bundles for the benefit of increasing flexibility and stretchability of the fibrous mass as taught by Gaikwad.

As to the 7/5/22 amendment to claim 1, Gaikwad is relied on to teach fiber bundles for the combined embodiment and teaches specific examples wherein the diameter of the fiber bundles being around 100 μm (see Figures 2B, 2D), but does not teach a preferred diameter range being 15 to 30 μm.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).
In this case, both the fiber bundles of applicant and the fiber bundles of Gaikwad are functional as flexible fabric current collectors (applicant’s published paragraph [0018]; Gaikwad paragraph [0013]) and there is no evidence to suggest substantial and unexpected difference in performance associated with the claimed range 15 to 30 μm diameter vs the exemplary Gaikwad value of 100 μm diameter.  Therefore, the invention is found to be obvious over the cited art with the difference in fiber bundle diameter not found to be critical.

In further support of the prima facie case of obviousness, in the battery art, Seok teaches the production of a fabric current collector for a flexible battery (abstract), wherein the collector is formed from interwoven bundles of fibers (e.g. Figure 2).  Seok further teaches  that the bundles may be formed to have 30 μm diameter (e.g. Example 1; 9 denier embodiment at Table 1; Example 1 at Table 3).
As described in MPEP 2141, a prima facie case of obviousness exists for the simple substitution of one known element for another to yield predictable results.  In this case, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the invention of Matsuyama-Gaikwad by utilizing 30 μm fiber bundles as taught by Seok since such a modification merely requires the simple substitution of one suitable bundle diameter (100 μm)  for another (30 μm) to yield the predictable result of a flexible current collecting structure.  

Regarding claims 3 and 4, Matsuyama and Gaikwad remains as applied to claim 1.  In the combined embodiment, Gaikwad is relied on to teach a structure comprised of woven bundles of fibers, but is silent as to a volume ratio of the polymer fiber relative to the entire volume of the structure is 50% to 90%, or more narrowly 60 to 80%.  
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IVA).  Further, it has been held that generally, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP 2144.05 IIA).
In this case, Gaikwad does provide micrographs of the structure which appear to suggest that the solid part of the structure being greater than the empty part of the structure, with the spacing between fiber bundles being substantially less than the diameter of the fiber bundles themselves (best seen in Figures 2A and 2C).  Moreover, applicant’s specification suggests that the benefit associated with the volume ratio of the polymer fiber being provided in a desirable range is a desirable balance of mechanical integrity and electrical conductivity (applicant’s published paragraphs [0041-0042]) and  Matsuyama also teaches that the structure is optimized for desirable mechanical attributes and electrical conductivity (paragraphs [0014]). 
Therefore, the invention as claimed in claims 3 and 4 is found to be obvious over the cited art, notwithstanding the lack of an express teaching of a volume ratio being within the claimed range of 60 to 80%.

Regarding claim 6, Matsuyama remains as applied to claim 1.  Matsuyama further teaches wherein the polymer fiber is selected from polyethylene terephthalate, polypropylene, polyethylene, and a combination thereof (paragraph [0012]).


Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuyama (US 2012/0129047), Gaikwad (US 2013/0280580), Seok (KR 10-1526800), Hanafusa (US 2010/0136434) and Ueda (US 2012/0202101).
Regarding claim 2, Matsuyama and Gaikwad remains as applied to claim 1.  The cited art teaches a current collector comprising a cross-woven structure to be disposed on a negative electrode active material layer, but is silent as to an elongation rate of the structure being 5% to 45%.
In the battery art, Hanafasa teaches that it is desirable for a current collecting structure disposed adjacent to an electrode to be configured to have an elongation rate of 10 to 19% for the benefit of providing desirable flexibility and preventing electrode breakage (paragraphs [0026-0027]).  
In the batter art, Ueda teaches that it is desirable for a current collecting structure to be configured to have an elongation rate of 5 to 15% for the benefit of configuring the structure to follow the deformation of the negative electrode active material, thereby providing desirable strength and inhibiting separation of the active material and the adjacent current collecting structure (paragraph [0051]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the cross-woven current collecting structure, which is disposed on the negative electrode active material, to have an elongation rate lying within the claimed range of 5 to 45% for the benefit of providing desirable flexibility, strength, and inhibition of separation as taught by Hanafasa and/or Ueda.  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuyama (US 2012/0129047), Gaikwad (US 2013/0280580), Seok (KR 10-1526800), and Kollmann (US 2004/0013812).
Regarding claim 7, Matsuyama and Gaikwad remain as applied to claim 1.  Matsuyama is silent regarding a thickness of the metal layer being 150 nm to 1500 nm.
In the battery art, Kollmann teaches metallized fibers for electrode applications, wherein the thickness of the metal coating should be 0.5 to 15 μm for the benefit of providing a coating thick enough to provide conductivity, weavability (paragraphs [0014-0015, 0027]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to coat the fibers with a metal layer having a thickness within the range of 0.5 to 15 μm for the benefit of promoting conductivity of the structure as taught by Kollmann.  
Gaikwad teaches the fibers bundles having an exemplary bundle diameter of about 100 μm (Figures 2B) with individual fiber diameters being about 1/6th that of the bundle by the SEM image, meaning individual fiber diameters of around 16 μm.  Thus, it would have further been obvious to set the metal coating thickness at the low end of the suggested range, e.g. close to 0.5 μm, since a large thickness for the metal coating would make the total fiber diameter larger than that suggested in the embodiments of Gaikwad.    

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsuyama (US 2012/0129047), Gaikwad (US 2013/0280580), Seok (KR 10-1526800), Wendler (US 2015/0064570) and Kollmann (US 2004/0013812).
Regarding claims 10-13, Matsuyama and Gaikwad remains as applied to claim 1.  The cited art does not expressly teach wherein the metal layer further comprises a third metal layer surrounding the second metal layer, each of the first metal layer and the third metal layer comprises nickel, cobalt, iron, or silver, and the second metal layer comprises copper, or aluminum, as recited in claim 10.  
In the battery art, Wendler teaches that a metallic coating for a polymeric fiber may be provided with “more than one layer”, e.g. an under layer of copper may be covered by further coating layer of nickel, for the benefit of for the benefit of increasing the electrical conductivity of the fiber (paragraphs [0039-0040]).
It would have been obvious to a person having ordinary skill in the art to provide an outermost layer of nickel on to the metal coated fiber in order to provide a coated fiber having increased conductivity.  Thus, it would have been obvious to utilize three layers so that the various layers having various benefits could be provided as taught by the prior.  For example, a first inner most layer, e.g. nickel, could be provided to increase adhesion as taught by Matsuyama, and an third outermost layer also of nickel could be provided electrical conductivity as taught by Wendler.   

Further regarding claims 11 and 13, the cited art does not appear to teach wherein the second metal layer is thickest, such as a thickness ratio of the second metal layer relative to a thickness of each layer of the first metal layer and the third metal layer is greater than 1 and less than or equal to 6.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” 
In this case, the prior art teaches selecting the various layers for the benefit of controlling adhesion and conductivity of the metal coated fiber.  It would have been obvious to a skilled artisan to experimentally manipulate the materials and thickness of the layers for the benefit of determining what combination of thicknesses and materials give the most desirable combination of adhesion and conductivity to the coated fiber.  Thus, absent a showing of unexpected criticality, the claimed recitation of relative size of the layers is not found to patentably distinguish the claimed invention from the general teachings of the prior art.

Further regarding claim 12, the requirement that the thickness of the second metal layer is 100 nm to 1000 nm is prima facie obvious in view of Kollmann for the same reasons as previously described in claim 7.  To reiterate, Kollmann teaches that a thickness of 0.5 μm, lying within the claimed range, is a minimum thickness which ensures the intended behavior is provided by the coated layer, and it would have been obvious to select a thickness close to the minimum acceptable value to ensure that the overall thickness of the collector and the individual fibers remains small.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Froeis (US 2015/0207149) teaches a current collector formed of a metal coated embroidery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723